Title: From John Adams to C. W. F. Dumas, 1 March 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear Sir
Amsterdam March 1. 1781

The Letters I received at Leyden, obliged me to leave you Sooner than I intended, but I did not know, I shall soon See you again, at the Hague.
I have received, important Dispatches from Congress, upon which I want your Advice. I hope it is no bad News. You will Say nothing, reflect well upon the Times, and be prepared to answer me, serious Questions upon public Affairs—nothing personal—nor selfish—nor little. I shall See you, in the Course of next Week—if nothing turns up, to prevent it, which I dont foresee. Dont raise your Expectations too high—remember—Nil Admirari.

Adieu

